        CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                           Case No. 21‐CR‐35 (NEB/LIB)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 DAYNE ADRIAN SITLADEEN (1) and
 MUZAMIL ADEN ADDOW (2),

                      Defendants.



       Defendants Dayne Adrian Sitladeen and Muzamil Aden Addow were indicted for

being illegal aliens in possession of firearms in violation of Title 18, United States Code,

Sections 922(g)(5) and 924(a)(2). Sitladeen and Addow jointly moved to dismiss the

Indictment. In a Report and Recommendation, United States Magistrate Judge Leo I.

Brisbois recommends denying Defendants’ motion. (ECF No. 76 (“R&R”).) For the

reasons below, the Court accepts the R&R and denies Defendants’ motion.

                                    BACKGROUND

       In January 2021, Defendants, who are both Canadian citizens unlawfully in the

United States, were pulled over for speeding. (ECF No. 1‐1 ¶¶ 5, 17.) Defendants gave

false identification and inconsistent statements to the officer, and the officer smelled

marijuana. (Id. ¶¶ 6–11.) Addow consented to a partial search of the vehicle, and the

officer found a bag that contained roughly a dozen firearms. (Id. ¶¶ 12–13.) The officers
          CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 2 of 11




searched the other bags in Defendants’ vehicle and found sixty‐seven firearms in total.

(Id. ¶ 14.)

         Defendants were each indicted on one count of firearm possession by an alien

illegally in the United States in violation of Title 18, United States Code, Section

922(g)(5)(A). (ECF No. 19.) Defendants filed several motions, including a motion to

dismiss the Indictment as unconstitutional. (ECF No. 57.) Both Defendants later agreed

to conditionally plead guilty pending the outcome of their motion to dismiss and

withdrew all other motions. (ECF Nos. 67, 69.) Judge Brisbois issued an R&R,

recommending that the Court deny Defendants’ motion. (R&R at 8.) Defendants objected.

(ECF No. 78 (“Obj.”).) The Court reviews de novo the parts of the R&R to which

Defendants object. 28 U.S.C. § 636(b)(1); Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir.

1995).

                                        ANALYSIS

         Section 922(g)(5)(A) prohibits any “alien [who] is illegally or unlawfully in the

United States” from possessing a firearm or ammunition. 18 U.S.C. § 922(g)(5)(A).

Defendants contend that Section 922(g)(5)(A) violates the Second Amendment’s right to

bear arms and the Fifth Amendment’s guarantee of equal protection.1 The Court

concludes that the statute is constitutional.


1Several sentences in Defendants’ briefing suggest that they are challenging Section
922(g)(5)(A) both on its face and as applied. (Obj. at 2; ECF No. 58 at 1, 7.) Despite this,



                                                2
            CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 3 of 11




       I.       Second Amendment

       The Second Amendment protects an individual’s right “to keep and bear Arms.”

U.S. Const. amend. II; District of Columbia v. Heller, 554 U.S. 570, 595 (2008). Defendants

claim this right should extend to illegal aliens, but readily admit that Eighth Circuit

precedent forecloses their argument. In United States v. Flores, the defendant made the

same argument. 663 F.3d 1022 (8th Cir. 2011) (per curiam), cert. denied, 567 U.S. 938 (2012).

The district court determined that illegal aliens do not have a Second Amendment right

to bear arms, and even if they did, Section 922(g)(5) would be constitutional as a

“presumptively lawful regulatory measure.” United States v. Flores, No. 10‐CR‐178

(JNE/JSM), 2010 WL 4721069, at *2–4 (D. Minn. Sept. 17, 2010), report and recommendation

adopted, 2010 WL 4720223, at *1 (D. Minn. Nov. 15, 2010). The Eighth Circuit affirmed and

noted that “the protections of the Second Amendment do not extend to aliens illegally

present in this country.” Flores, 663 F.3d at 1023 (citation omitted). Thus, under




the Court discerns only facial challenges in Defendants’ arguments. In an as‐applied
challenge, the plaintiff challenges the law only as‐applied to him or herself. Phelps‐Roper
v. Ricketts, 867 F.3d 883, 896 (8th Cir. 2017) (internal quotation and citation omitted). But
Defendants are not challenging Section 922(g)(5)(A) “because of the way it was applied
to the particular facts of [their] case,” but are instead claiming that the statute that they
were indicted under is unconstitutional on its face. Id. (citation omitted).



                                             3
         CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 4 of 11




controlling Eighth Circuit precedent, Defendants’ Second Amendment challenge to the

Indictment fails.2

       II.    Equal Protection

       The Fifth Amendment’s Due Process Clause includes a “prohibition against

denying to any person the equal protection of the laws.” United States v. Windsor, 570 U.S.

744, 774 (2013) (citations omitted). Defendants claim that Section 922(g)(5)(A) violates this

prohibition by discriminating against illegal aliens.

       A. Level of Scrutiny

       The first step in resolving Defendants’ equal protection challenge is to determine

the applicable level of scrutiny. Rational basis review is ordinarily applied to an equal

protection challenge unless the “law burdens a fundamental right, targets a suspect class,

or has a disparate impact on a protected class and was motivated by a discriminatory

intent.” New Doe Child #1 v. United States, 901 F.3d 1015, 1027 (8th Cir. 2018) (citations

omitted). Defendants claim that a heightened level of scrutiny should apply for two

reasons: (1) because Section 922(g)(5)(A) implicates a fundamental right; and (2) relying

on Plyler v. Doe, 457 U.S. 202 (1982), because Section 922(g)(5)(A) risks making illegal




2 Defendants acknowledge that this argument was destined to fail but believe that Flores
is “ripe for reconsideration” so they seek to preserve this issue for appeal. (ECF No. 58 at
10–11; Obj. at 12.) As Defendants acknowledge, the Court is bound by the Eighth Circuit’s
holding in Flores. (Obj. at 12); Hood v. United States, 342 F.3d 861, 864 (8th Cir. 2003).


                                             4
         CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 5 of 11




aliens an “underclass” by denying them “access to a key aspect of society.” (Obj. at 4–7.)

Neither argument is persuasive, so the Court applies rational basis review.

       As discussed above, illegal aliens do not have a Second Amendment right to

possess firearms, Flores, 663 F.3d at 1023, so it follows that illegal aliens do not have a

“fundamental right” to possess firearms. Several circuit courts of appeal have declined to

apply a heightened level of scrutiny to an equal protection challenge to Section 922(g)(5),

with at least one explicitly holding that Section 922(g)(5) does not implicate a

fundamental right. See United States v. Carpio‐Leon, 701 F.3d 974, 982 (4th Cir. 2012)

(holding that “no fundamental constitutional right is at stake” in an equal protection

challenge to Section 922(g)(5)); see also United States v. Mirza, 454 F. App’x 249, 258 (5th

Cir. 2011) (applying rational basis review to an equal protection challenge to Section

922(g)(5)); United States v. Huitron‐Guizar, 678 F.3d 1164, 1167 (10th Cir. 2012) (same).

Defendants do not have a fundamental right to possess firearms, so their challenge does

not trigger strict scrutiny on this basis.

       Nor is Defendants’ Plyler argument convincing. In Plyler, the Supreme Court

applied a heightened level of scrutiny to a Texas law that permitted school districts to

deny admission to illegal aliens. 457 U.S. at 205, 223–24. Defendants contend the same

heightened scrutiny should apply here, because Section 922(g)(5) poses the same risks the

Supreme Court was concerned with in Plyler—that depriving illegal aliens the right to

possess a firearm will relegate them to a “permanent caste” that is “‘denied the benefits



                                             5
         CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 6 of 11




that our society makes available to citizens and lawful residents.’” (Obj. at 6 (quoting

Plyler, 457 U.S. at 218–19).) But there is a key difference: Plyler involved a state law that

discriminated against illegal aliens, whereas Defendants are challenging a federal statute.

The Supreme Court has explained that an equal protection challenge to a state law that

makes an alienage classification “involves significantly different considerations” than an

equal protection challenge to a federal law that makes a similar classification. Mathews v.

Diaz, 426 U.S. 67, 84–85 (1976). Based on the federal government’s powers over

immigration, it routinely and permissibly classifies people based on citizenship, but a

similar classification by a state “has no apparent justification.” Id. at 85; see also Plyler, 457

U.S. at 219 n. 19 (“[A]lienage classifications may be intimately related to the conduct of

foreign policy, to the federal prerogative to control access to the United States, and to the

plenary federal power to determine who has sufficiently manifested his allegiance to

become a citizen of the Nation. No State may independently exercise a like power.”); City

of Chicago v. Shalala, 189 F.3d 598, 605 (7th Cir. 1999) (recognizing the distinction between

a federal and state alienage classification and refusing to apply Plyler to a federal law

making such a classification). Thus, Defendants’ reliance on Plyler is misplaced.

       And even beyond the distinction between federal and state laws, courts have been

reluctant to extend Plyler to factual scenarios not involving the same “unique

circumstances” present in that case. LeClerc v. Webb, 419 F.3d 405, 420–21 (5th Cir. 2005)

(refusing to apply Plyler’s heightened scrutiny when plaintiffs entered the country



                                                6
          CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 7 of 11




voluntarily and “face[d] no hurdle as debilitating as denial of primary and secondary

education”); Uriostegui v. Ala. Crime Victims Comp. Comm’n, No. 2:10‐cv‐1265‐PWG, 2010

WL 11613802, at *19 (N.D. Ala. Nov. 16, 2010) (“[F]ederal courts have generally declined

to extend[] Plylerʹs use of heightened scrutiny to illegal immigrant classifications . . . .”)

(collecting cases) report and recommendation adopted, 2011 WL 13285298 (N.D. Ala. Jan. 12,

2011).

         In their objection, Defendants claim that Diaz’s distinction between state laws and

federal laws is a distinction without a difference. Acknowledging that Congress’s ability

to treat illegal aliens differently from citizens is rooted in the federal government’s control

over immigration, Defendants claim that this distinction is irrelevant here because

Section 922(g)(5) is not an immigration law. (Obj. at 6–7.) But the case law gives no

indication that Congress can only classify illegal aliens in laws directly relating to

immigration. To the contrary, the federal government may “regulate the conditions of

entry and residence of aliens.” Diaz, 426 U.S. at 84 (emphasis added); see also Rodriguez ex

rel. Rodriguez v. United States, 169 F.3d 1342, 1348–1349 (11th Cir. 1999) (rejecting the

argument that rational basis review only applies to federal laws related to naturalization

and aliens’ entry and exit of the country).

         Defendants also claim that the Diaz distinction is inapplicable because, unlike in

Diaz, Section 922(g)(5) does not regulate a benefit. (Obj. at 7.) But Defendants’ only

support for this argument is a passage from Plyler explaining that the right to education,



                                              7
         CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 8 of 11




while not guaranteed by the Constitution, is more than a mere public benefit. (Id. (quoting

Plyler, 457 U.S. at 221).) Even accepting Defendants’ contention that the right to possess a

firearm is more important than entitlement to a public benefit, (i.e., that it is more akin to

a constitutional right than a public benefit), the Court has already determined that

Defendants do not have the right to possess a firearm, so their argument fails. The

principle remains that “Congress may make rules as to aliens that would be unacceptable

if applied to citizens”—whether or not they involve public benefits. Demore v. Kim, 538

U.S. 510, 522 (2003) (citations omitted).

       B. Rational Basis Review

       Because Defendants’ arguments for a heightened level of scrutiny fail, and because

alienage classifications are generally given rational basis review, the Court will uphold

Section 922(g)(5)(A) “‘if there is any reasonably conceivable state of facts that could

provide a rational basis for the classification.’” Brikova v. Holder, 699 F.3d 1005, 1008 (8th

Cir. 2012) (citation omitted). In other words, a law is valid when there is a “plausible

policy reason for the classification, the legislative facts on which the classification is

apparently based rationally may have been considered to be true by the governmental

decisionmaker, and the relationship of the classification to its goal is not so attenuated as

to render the distinction arbitrary or irrational.” Nordlinger v. Hahn, 505 U.S. 1, 11 (1992)

(citations omitted).




                                              8
         CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 9 of 11




       Section 922(g)(5)(A) survives rational basis review. As the Fourth Circuit has

explained, there is a rational relationship between Section 922(g)(5) and “the legitimate

government goal of public safety.” Carpio‐Leon, 701 F.3d at 982. For one, illegal aliens are

more difficult for the government to track3 and may be more likely to assume a false

identity. Id. at 983 (citing Huitron‐Guizar, 678 F.3d at 1170); see generally S. Rep. No. 90‐

1501, at 22 (1968) (“The ready availability, that is, the ease with which any person can

anonymously acquire firearms (including criminals, juveniles, without the knowledge or

consent of their parents or guardians, narcotic addicts, mental defectives, armed groups

who would supplant duly constituted public authorities, and others whose possession of


3 Defendants contend that the comparative difficulty of tracking illegal aliens is not a
valid basis to uphold the law because federal law prohibits tracking firearm purchasers.
(Obj. at 10 (citing 18 U.S.C. § 926).) To the contrary, federal law requires importers,
manufacturers, and dealers to record firearms sales, among other things. 18 U.S.C.
§ 923(g)(1)(A). The statutory language that Defendants cite—the flush language of Title
18, United States Code, Section 926(a)—merely prohibits the Attorney General from
promulgating any rules or regulations that would establish a “system of registration of
firearms, firearms owners, or firearms transactions or dispositions.” 18 U.S.C. § 926(a)
(flush language). Courts have interpreted this provision to “clearly” reflect “Congress’
concern about any attempt by [Bureau of Alcohol, Tobacco, and Firearms] to establish a
national firearms registry.” RSM, Inc. v. Buckles, 254 F.3d 61, 67 (4th Cir. 2001). The
Firearm Owners’ Protection Act reaffirmed that firearm dealers must track the
disposition of firearms they sell. Firearm Owners’ Protection Act, Pub. L. No. 99‐308,
§§ 103(7), 106(4). In certain circumstances, including “in the course of a bona fide criminal
investigation,” the Attorney General may inspect these records. 18 U.S.C.
§ 923(g)(1)(B)(iii); see also id. §§ 923(g)(1)(A)–(B) (permitting inspection of these records in
other scenarios). Because federal law requires sellers to track firearms they sell, and
because the government may inspect these records in the course of a criminal
investigation, the government has an interest in ensuring that firearm purchasers are
traceable. Congress could have determined that illegal immigrants are more difficult to
track and that barring them from possessing firearms would benefit public safety.


                                               9
        CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 10 of 11




firearms is similarly contrary to the public interest) is a matter of serious national

concern.”).

       Defendants acknowledge that Congress passed firearms legislation with an

interest in “combating the increasing prevalence of crime,” but maintain that this interest

bears no relationship to the prohibition for illegal aliens.4 (Obj. at 8 (quoting S. Rep.

No. 90‐1097, at 2144, 90th Cong. 2d Sess. (Apr. 29, 1968)).) As noted above, the Court finds

a rational relationship between Section 922(g)(5) and the goal of public safety. Congress

rationally concluded that prohibiting illegal aliens from possessing firearms would

protect public safety. See Omnibus Crime Control and Safe Streets Act of 1968, Pub. L.

No. 90‐351, § 1201, 82 Stat. 197, 236 (1968) (finding and declaring that allowing illegal


4 Defendants also seem to argue that Section 922(g)(5) cannot survive any level of review
because it was hastily enacted “with little discussion, no hearings, and no report.” (Obj.
at 8 (citing David T. Hardy, The Firearms Owners’ Protection Act: A Historical and Legal
Perspective, 17 Cumb. L. Rev. 585, 627 n.231 (1987)).) This part of the law review article is
referring to the Omnibus Crime Control and Safe Streets Act of 1968, the enactment in
which Section 922(g)(5)(A) originated. Regardless of the manner in which this statute was
enacted, Congress still determined that firearm possession by certain people (specifically
those “whose possession of such weapons is . . . contrary to the public interest”)
contributed to “lawlessness and violent crime in the United States.” Omnibus Crime
Control and Safe Streets Act of 1968, Pub. L. No. 90‐351, § 901(a)(2), 82 Stat. 197, 225 (1968).
It also specifically found that firearm possession by illegal aliens threatened public safety.
Id. § 1201, 82 Stat. 197, 236. Although the legislative history relating to Section 922(g)(5)(A)
is sparse, such evidence is not required to pass rational basis review. On rational basis
review, the Court questions whether there is “any reasonably conceivable state of facts
that could provide a rational basis for the classification,” but does not ask whether that
reason actually motivated Congress. F.C.C. v. Beach Commc’ns., Inc., 508 U.S. 307, 313
(1993) (citations omitted). For that reason, and because Congress need not articulate its
reasons for enacting a law, “the absence of legislative facts explaining the distinction on
the record has no significance in rational‐basis analysis.” Id. (cleaned up).


                                              10
        CASE 0:21-cr-00035-NEB-LIB Doc. 84 Filed 08/23/21 Page 11 of 11




aliens to possess firearms would, among other things, be a threat to the safety of the

President and Vice President and to the “continued and effective operation of” state and

federal government).

       Defendants also claim that Section 922(g)(5)(A) fails rational basis review because

it is based on stereotypes about illegal aliens that empirical research has proven to be

incorrect. (Obj. at 8–9.) Although the supposition that illegal aliens pose a greater threat

to public safety may rest on a generalization, “general laws deal in generalities,” and that

does not defeat the fact that Congress rationally concluded that barring illegal aliens from

possessing firearms would yield public safety benefits. Huitron‐Guizar, 678 F.3d at 1170.

                                     CONCLUSION

       Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     The Report and Recommendation (ECF No. 76) is ACCEPTED; and

       2.     Defendants’ motion to dismiss (ECF No. 57) is DENIED.


Dated: August 23, 2021                           BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge




                                            11
